PER CURIAM.
The appellant was charged with first-degree murder on November 1, 1984. Following a nonjury trial, he was convicted of second-degree murder. At the time of sentencing 1 the trial court imposed a $200 cost fine pursuant to Section 27.3455(l)(a), Fla. Stat. (1985) which became effective July 1, 1985. The defendant was denied gain-time until the cost fine was paid. We reverse this provision of the order relative to the $200 fine and the withholding of gain-time upon the following authorities. State v. Yost, 507 So.2d 1099 (Fla.1987); Randall v. State, 497 So.2d 1326 (Fla. 4th DCA 1986); *1115Session v. State, 497 So.2d 930 (Fla. 5th DCA 1986); Moseley v. State, 491 So.2d 336 (Fla. 3d DCA 1986). The matter is returned to the trial court with directions to strike the provisions in the sentencing order relating to the $200 cost imposition and denial of gain-time.
Reversed with directions.

. We note that the order including the cost provisions was rendered by the trial court prior to the Supreme Court decision in State v. Yost, 507 So.2d 1099 (Fla.1987).